Citation Nr: 1710041	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an extraschedular rating for cervical strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to August 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In a November 2014 decision, the Board denied entitlement to an increased rating for the Veteran's cervical spine disability on a schedular basis, but remanded entitlement to an increased rating on an extraschedular basis as well as entitlement to TTIU.  Following further development by the agency of original jurisdiction (AOJ), the issues were returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical strain is adequately addressed by the schedular criteria, and a rating on an extraschedular basis is not for application.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on an extraschedular basis for the Veteran's service-connected cervical strain have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was scheduled to testify before a Veterans Law Judge in September 2012.  However, the written notice of the hearing was returned to the Board undelivered.  The Board sent the Veteran additional letters in September 2014, November 2014, and January 2015 at his current address of record to determine if he still wanted a hearing.  He was informed that if he did not respond within 30 days, the Board would assume that he did not want a hearing and proceed accordingly.  More than 30 days have passed since the last letter was sent and the Veteran has not responded.  Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2016).

Finally, it is noted that this appeal was remanded by the Board in November 2014 in order to obtain a new VA examination in connection with the Veteran's extraschedular and TDIU claims.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as requested in the Board's remand directives, the Veteran was scheduled for a VA examination in February 2015.  However, the evidence of record indicates that the Veteran failed to report to the examination.  He did not provide a reason for his failure to attend the examination and has made no attempt to contact the VA to request that his examination be rescheduled.  Further, the Veteran has not argued that good cause exists for his failure to attend the scheduled VA examination.  As he has not alleged good cause for his failure to appear, his claim was readjudicated based on the evidence of record, and the Veteran was sent a supplemental statement of the case in February 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Extraschedular Considerations

The Veteran asserts that his cervical strain disability is not properly considered by the scheduler ratings and requests an extraschedular disability rating.

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014 & Supp 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran has asserted that the Board should evaluate the collective impact of his service-connected disabilities when considering whether an extraschedular rating is warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that consideration of an extraschedular rating "may be based on the collective impact of the [V]eteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In support, the Federal Circuit noted that the term "evaluations" in 38 C.F.R. § 3.321 (b) "suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate." 

However, in the Board's view, the Federal Circuit's analysis can reasonably pertain only to the second step in Thun.  Indeed, neither the Federal Circuit nor 38 C.F.R. § 3.321(b) suggest that any collective analysis is required when answering the preliminary question of whether the relevant diagnostic codes are adequate.  Rather, practicality dictates that this analysis must still be performed for each disability on an individual basis.  Thus, while the impact of the Veteran's disorders should be considered collectively on factors such as missed work or periods of hospitalization, such consideration is unnecessary if VA finds the relevant diagnostic codes to be adequate.

In this case, the Board finds that the Veteran's cervical strain disability is adequately contemplated by the applicable schedular rating criteria.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that in considering its responsibility to assess functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated when evaluating his cervical strain disability.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  

With respect to the consideration of exceptional factors and the combined effects of the Veteran's service-connected disabilities, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted, and the requirements of Johnson have not been reached.  See Thun, 22 Vet. App. at 11; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the issues on appeal, the Board has also considered the statements from the Veteran, as well as his family and friends, that his service-connected disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his family and friends are competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses, they are not competent to identify a specific level of disability of the Veteran's service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, based on evidence of record, the Board determines that entitlement to an additional rating in excess of 20 percent on an extraschedular basis is not warranted for any period during the period on appeal.

TDIU

The Veteran claims that the combined effect of his service-connected disabilities prevent him from obtaining and retaining gainful employment.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted. 

First, the Veteran is service-connected for his cervical strain with a 30 percent disability rating, left knee iliotibial band syndrome with a 10 percent disability rating, and left fifth finger fracture with a noncompensable rating.  His total disability rating is 30 percent.  Therefore, he does not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a). 

Secondly, after a review of the competent evidence of record, the Board finds that the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board notes that while the Veteran failed to submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the most current evidence of record indicates that the Veteran is employed as a cook at McDonalds - which is a substantially gainful occupation.

With respect to the medical evidence, the Veteran's VA medical treatment records report that the Veteran is able to obtain and retain substantial gainful employment.  Specifically, the Veteran's medical records report that while the Veteran has suffered from symptoms related to nonservice-connected disabilities, including a deep-vein thrombosis, seizures, and vertigo, his service-connected disabilities do not prevent him from obtaining and maintaining gainful employment.  Indeed, while the medical evidence, including a VA examination from March 2011, report that the Veteran would be unable to maintain employment that requires frequent or prolonged turning and movement of the neck, and/or heavy lifting with upper extremity straining that was associated with some of his previous jobs, the evidence does not indicate that Veteran cannot obtain and retain other substantially gainful employment.

The Board acknowledges a letter from the Veteran's primary care physician in September 2013 stating that the Veteran is unable to work until further notice.  However, the Board assigns little probative weight to that letter because the physician failed to discuss or address whether the Veteran was only prohibited from performing his current job duties, or whether he was prohibited from obtaining and maintaining any and all employment.  In any event, the fact that a physician finds that the Veteran is unemployable is not dispositive, as unemployability is a question for the Board, as finder-of-fact, to determine.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board has also considered the statements from the Veteran, as well as from his family and friends, which indicate that the Veteran has substantial employment limitations and frequently needs to take significant amounts of time off of work due to his service-connected disabilities.  

Nevertheless, the Board assigns more probative weight to the fact that the Veteran is currently substantially gainfully employed at a restaurant, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

Further, as previously discussed herein, given that the Veteran's TDIU claim is a claim for a higher disability evaluation, his claim is also denied under 38 C.F.R. § 3.655(b) given that he failed to report for his scheduled examination without good cause.  

In sum, the Board determines that the Veteran was able to engage and maintain substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).



ORDER

Entitlement to an extraschedular rating for cervical strain is denied.

Entitlement to TDIU is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


